Case 17-12926
 UNITED           Doc 20 COURT,
        STATES BANKRUPTCY Filed 10/22/19  EnteredOF
                                NORTHERN DISTRICT 10/22/19
                                                    ILLINOIS,14:35:51   Desc Main
                                                             EASTERN DIVISION
                            Document Page 1 of 1
RE: TERENCE E JANDOW                                                       ) Case No. 17 B 12926
                                                                           )
                                                                 Debtor    ) Chapter 13
                                                                           )
                                                                           ) Judge: CAROL A DOYLE


                                                  NOTICE OF MOTION

TERENCE E JANDOW                                                                   CUTLER & ASSOC
                                                                                   via Clerk's ECF noticing procedures
515 RIDGE CIRCLE
STREAMWOOD, IL 60107

Please take notice that on October 29, 2019 at 9:15 am my designee or I will appear before the Honorable
Judge CAROL A DOYLE at 219 South Dearborn Courtroom 742, Chicago, IL and present the motion set
forth below.

I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the person (s)
named above by U.S. mail at 55 E Monroe St., Chicago, Il 60603 or by the methods indicated on October
22, 2019.
                                                                           /s/ Tom Vaughn


                                TRUSTEE'S MOTION TO OBJECT TO DISCHARGE

Now comes Tom Vaughn, Trustee in the above entitled case and moves the Court to enter an order
determining that debtor is not entitled to a discharge, stating as follows:

1.        Debtor (s) filed the above-captioned Chapter 13 case on April 25, 2017.

2.        The debtor(s) filed a previous Chapter 7 case, # 13-46622 filed on
          Dec 04, 2013, discharge having been issued on Mar 18, 2014.

3.        Pursuant to 11 U.S.C. § 1328 (f), “the court shall not grant a discharge of all debts provided for in
          the plan or disallowed under section 502, if the debtor received a discharge--
          (1) in a case filed under chapter 7,11, or 12 of this title during the 4-year period preceding the date
          of the order for relief under this chapter, or
          (2) in a case filed under chapter 13 of this title during the 2-year period preceding the date of such
          order.”



WHEREFORE Trustee prays that the Court enter an order that the debtor or debtors are not entitled to a
discharge.

                                                                          Respectfully submitted,
TOM VAUGHN
CHAPTER 13 TRUSTEE                                                        /s/ Tom Vaughn
55 E. Monroe Street, Suite 3850
Chicago, IL 60603
(312) 294-5900
